DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.

Response to Arguments
Applicant has argued that the prior art of record does not teach or disclose wherein the disinfecting chamber includes a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular light sources, wherein air is routed along a serpentine pathway over each of the plurality of disinfection layers. This argument is directed to a newly added limitation of independent claims 3 and 9, respectively, and will be addressed in the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent Application Publication 2019/0009912) (already of record) in view of Hunter et al. (US Patent Application Publication 2003/0170151).
Regarding claim 3, Matsui discloses a method for disinfecting airflow in an airplane (Abstract) (Figs. 1, 3, sheets 1, 3 of 7), comprising:
transferring cooled atmospheric air and used cabin air to an air mixing unit (50) (para. 73-74);
routing air from the air mixing unit to a HEPA filter for filtration (para. 56, 74-75);
connecting an ultraviolet sterilization chamber (43) (reads on an apparatus for disinfecting an air-conditioned airflow and will hereinafter be referred to as such) to the air mixing unit (para. 74) (Fig. 1), wherein the apparatus comprises a modular housing (the apparatus defines a chamber therein and therefore necessarily comprises a housing, wherein the housing reads on being modular as it is a self-contained unit and can be connected to various other units, see para. 73-74 and Fig. 1) and a disinfecting chamber (para. 73-74);
directing the filtered air to the apparatus (para. 56, 74-75) (Fig. 1); and
routing the filtered air within the disinfecting chamber (para. 59-60, 74-74, 77); and
exposing microorganisms in the filtered air to UV light having a wavelength of 254 nm (falls within the UV-C range) emitted by an ultraviolet light source positioned inside the apparatus (para. 59-60, 74-74, 77) (Fig. 3).
Matsui is silent as to the disinfecting chamber including a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular UV light sources, and routing the filtered air along a serpentine pathway over each of the plurality of disinfection layers.
Hunter et al. discloses an apparatus for disinfecting an airflow (10) (para. 39-42) (Fig. 1, sheet 1 of 14) comprising a disinfecting chamber including a plurality of disinfection layers (30, 32, 34) (para. 39-41), each disinfection layer comprising a plurality of UV light sources (para. 39-41) emitting light in the UV-C range (para. 61-63), wherein the UV light sources are mercury vapor lamps (para. 85). Mercury vapor lamps are tubular light sources, as evidenced by “The Mercury Vapour Lamp” (non-patent literature document attached to this Office Action as an evidentiary reference). Therefore, the plurality of UV light sources disclosed by Hunter et al. are necessarily tubular UV light sources. Hunter et al. further discloses that, in operation, the airflow is routed along a serpentine pathway (called “circuitous”, meets the limitation of being serpentine as shown in Fig. 1) over each of the plurality of disinfection layers thereby providing the advantages of causing the air to flow more uniformly to achieve more uniform irradiation (para. 39-41) (Fig. 1). The apparatus is connected to an HVAC system (para. 79) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus disclosed by Matsui such that the disinfecting chamber includes a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular UV light sources emitting UV-C light, wherein the filtered air is routed along a serpentine pathway over each of the plurality of disinfection layers, as Hunter et al. discloses that it was known in the art to use such a configuration in the context of disinfecting airflow with an HVAC system to ensure uniform UV irradiation of the airflow, and the skilled artisan would have been motivated to provide uniform irradiation in order to ensure that microorganism exposure to UV light proceeds in a more uniform, predictable fashion. 
Regarding claim 7, Matsui discloses that air travels sequentially from the air mixing unit to the apparatus (i.e., the apparatus is positioned inline with the air mixing unit) (para. 56, 74-75) (Fig. 1).
Regarding claim 9, Matsui discloses a method for disinfecting airflow in an airplane (Abstract) (Figs. 1, 3, sheets 1, 3 of 7), comprising:
transferring cooled atmospheric air and used cabin air to an air mixing unit (50) (para. 73-74);
connecting an ultraviolet sterilization chamber (43) (reads on an apparatus for disinfecting an air-conditioned airflow and will hereinafter be referred to as such) to the air mixing unit (para. 74) (Fig. 1), wherein the apparatus comprises a modular housing (the apparatus defines a chamber therein and therefore necessarily comprises a housing, wherein the housing reads on being modular as it is a self-contained unit and can be connected to various other units, see para. 73-74 and Fig. 1) and a disinfecting chamber (para. 73-74), wherein air travels sequentially from the air mixing unit to the apparatus (i.e., the apparatus is positioned inline with the air mixing unit) (para. 56, 74-75) (Fig. 1); and
directing the air-conditioned airflow to the apparatus (para. 56, 74-75) (Fig. 1), wherein the airflow is routed along a pathway within the disinfecting chamber to expose microorganisms in the airflow to UV light having a wavelength of 254 nm (falls within the UV-C range) emitted by an ultraviolet light source positioned inside the apparatus (para. 59-60, 74-74, 77) (Fig. 3).
Matsui is silent as to the disinfecting chamber including a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular UV light sources, and routing the filtered air along a serpentine pathway over each of the plurality of disinfection layers.
Hunter et al. discloses an apparatus for disinfecting an airflow (10) (para. 39-42) (Fig. 1, sheet 1 of 14) comprising a disinfecting chamber including a plurality of disinfection layers (30, 32, 34) (para. 39-41), each disinfection layer comprising a plurality of UV light sources (para. 39-41) emitting light in the UV-C range (para. 61-63), wherein the UV light sources are mercury vapor lamps (para. 85). Mercury vapor lamps are tubular light sources, as evidenced by “The Mercury Vapour Lamp” (non-patent literature document attached to this Office Action as an evidentiary reference). Therefore, the plurality of UV light sources disclosed by Hunter et al. are necessarily tubular UV light sources. Hunter et al. further discloses that, in operation, the airflow is routed along a serpentine pathway (called “circuitous”, meets the limitation of being serpentine as shown in Fig. 1) over each of the plurality of disinfection layers thereby providing the advantages of causing the air to flow more uniformly to achieve more uniform irradiation (para. 39-41) (Fig. 1). The apparatus is connected to an HVAC system (para. 79) (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus disclosed by Matsui such that the disinfecting chamber includes a plurality of disinfection layers, each disinfection layer comprising a plurality of tubular UV light sources emitting UV-C light, wherein the filtered air is routed along a serpentine pathway over each of the plurality of disinfection layers, as Hunter et al. discloses that it was known in the art to use such a configuration in the context of disinfecting airflow with an HVAC system to ensure uniform UV irradiation of the airflow, and the skilled artisan would have been motivated to provide uniform irradiation in order to ensure that microorganism exposure to UV light proceeds in a more uniform, predictable fashion. 
Regarding claim 11, Matsui discloses routing air from the air mixing unit to a HEPA filter for filtration (para. 56, 74-75).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent Application Publication 2019/0009912) (already of record) in view of Hunter et al. (US Patent Application Publication 2003/0170151), as applied to claim 3, and in further view of Horstman et al. (US Patent 4,742,760) (already of record).
Regarding claim 4, Matsui discloses wherein all used cabin air is routed from the cabin to a recirculation flow path (40) for returning the used cabin air back to the cabin (para. 74-75) (Fig. 1)
Matsui is silent as to wherein the used cabin air is routed to a bi-directional valve.
Horstman et al. discloses a method for removing contaminants from airflow in an airplane (Abstract) comprising transferring atmospheric air and used cabin air to a mixing box and routing the mixed air to the cabin (col. 3 line 10-col. 4 line 19). Horstman et al. discloses routing used cabin air to a bi-directional valve (46) allowing the used air to be either directed to the mixing box for recirculation into the cabin or discharged outside the airplane (col. 3 line 10-col. 4 line 19) (Fig. 1). Thus, heavily contaminated used cabin air can optionally be exhausted from the airplane rather than being recirculated (col. 3 line 10-col. 4 line 19).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Matsui to comprise routing the used cabin air to a bi-directional valve allowing the used air to be either directed to the mixing unit or discharged outside the air plane, e.g. by incorporating such a valve into recirculation flow path 40, based on the teachings of Horstman et al., as the skilled artisan would have recognized the advantage in having the option to discharge used cabin air (i.e., using atmospheric air only with no recirculated used cabin air) in the event that cabin air becomes heavily contaminated.
Regarding claim 5, Matsui in view of Horstman et al. teaches wherein all the used cabin air is routed to the bi-directional valve, as set forth above, wherein when the bi-directional valve is in an opened state (i.e. open to ambient 50, see col. 3 lines 44-60 and Fig. 1 of Horstman et al.), all the used cabin air is completely discharged outside the airplane.
Regarding claim 6, Matsui in view of Horstman et al. teaches wherein the used cabin air is routed to the bi-directional valve, as set forth above, wherein when the bi-directional valve is in a closed state (i.e. closed to ambient 50, see col. 3 lines 44-60 and Fig. 1 of Horstman et al.), the used cabin air is recirculated to the air mixing unit before being disinfected. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liang et al. (US Patent Application Publication 2005/0163648) is directed to routing airflow through a chamber in a serpentine pathway, the chamber comprising a plurality of tubular UV light sources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799